This is an indictment for having in possession certain contraband liquors.
When the defendant was on the stand, the record shows that the following took place:
"Q. Are you the defendant in this case? A. Yes, sir.
"Q. What is your age? A. I am in my forty-eighth year.
"Q. Where do you live? A. Right in the edge of Graniteville.
"Q. Are you a man of family? A. Yes, sir.
"Q. What is the extent of your family? A. A wife and two daughters.
"The Court: What has that got to do with this case? It is irregular evidence and out of order. The man is being tried for a liquor charge. The question is perfectly out of order and is to create sympathy in the minds of the jury. The question is absolutely out of order and is ruled out."
The defendant was convicted and appeals on the sole ground that his Honor erred in stating in the presence of the jury that the defense was trying to create sympathy.
It seems to me that the exception should be sustained. It is true a remark made by the presiding Judge in ruling on evidence, etc., is not treated with the same strictness as his formal charge, but these remarks must necessarily have their limits. No one would seriously contend that a trial Judge could say in the presence of the jury, "The defendant and his witnesses have given testimony that is one tissue of false statements." The fact that the judge was ruling on evidence and not formally charging the jury would not *Page 198 
cure the defect. It is also true that a defendant sometimes raises a question and calls for a ruling when an adverse ruling will be prejudicial to him. He has no right to complain. He brought it on himself. In the case at bar, the question was not an unusual one, and the State did not object. The presiding Judge did not have to wait for an objection by opposing counsel. It was entirely proper to exclude incompetent testimony of his own motion. In the case of State v. Turner, 117 S.C. on page 474, 109 S.E., at page 120, the presiding Judge said of a witness: "I think he is talking through his hat." A new trial was granted, partly on the ground that the remark practically discredited the witness. In the case at bar the remark tended to discredit the whole defense.
I think the judgment should be reversed, and a new trial ordered.